COURT OF APPEALS OF VIRGINIA


Present:    Judges Elder, Bumgardner and Humphreys


LIFECARE MEDICAL TRANSPORTS, INC. AND
 LEGION INSURANCE COMPANY
                                             MEMORANDUM OPINION*
v.   Record No. 0832-00-2                         PER CURIAM
                                              SEPTEMBER 19, 2000
LISA D. POWELL


           FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION

             (Jimese Pendergraft Sherrill; Siciliano,
             Dyer, Ellis & Boccarosse, on briefs), for
             appellants.

             (Benjamin M. Smith, Jr.; Kilgore & Smith, on
             brief), for appellee.


     Lifecare Medical Transports, Inc. and its insurer

(hereinafter referred to as "employer") contend that the

Workers' Compensation Commission erred in finding that Lisa D.

Powell (claimant) proved that she was totally disabled from work

beginning December 8, 1998.     Upon reviewing the record and the

briefs of the parties, we conclude that this appeal is without

merit.     Accordingly, we summarily affirm the commission's

decision.     See Rule 5A:27.

     On appeal, we view the evidence in the light most favorable

to the prevailing party below.     See R.G. Moore Bldg. Corp. v.

Mullins, 10 Va. App. 211, 212, 390 S.E.2d 788, 788 (1990).

     * Pursuant to Code § 17.1-413, recodifying Code
§ 17-116.010, this opinion is not designated for publication.
     Dr. Mark Bryngleson, a chiropractor, began treating

claimant in December 1998 and continued to see her on a regular

basis thereafter.   As of October 18, 1999, Dr. Bryngleson opined

that claimant had been totally disabled from work since March

19, 1998, the date of her compensable injury by accident.

     On March 23, 1999, Dr. Robert Squillante, an orthopedic

surgeon, examined claimant.   Dr. Squillante diagnosed "[s]evere

lumbar and cervical sprain following motor vehicle accident."

With regard to disability, Dr. Squillante opined as follows:

          Given the patient's slight body habitus
          coupled with probable significant soft
          tissue injury to the cervical and lumbar
          spine I do not think she is able to return
          to work due to the injuries she received
          during the accident. This could be
          documented by FCE but I do not know that
          this is necessary. If there is light duty
          work she might be a candidate to consider
          this but I think a more beneficial program
          would be to consider getting her into work
          hardening.

     On July 31, 1999, Dr. Squillante noted that there was

little change in claimant's symptoms other than, "increasing

right lower extremity numbness."   Dr. Squillante ordered an MRI

and noted that claimant would continue under the care of Dr.

Bryngleson.

     Based upon the opinions of Drs. Bryngleson and Squillante,

coupled with claimant's testimony, the commission concluded that

claimant proved she was totally disabled from work beginning

December 8, 1998.   The commission articulated its reasons for


                               - 2 -
accepting the opinions of Drs. Bryngleson and Squillante and for

giving little probative weight to the contrary opinions of Drs.

Kurt Larson, Aaron Twigg, Howard Stern, and James B. Macon.

"Questions raised by conflicting medical opinions must be

decided by the commission."   Penley v. Island Creek Coal Co., 8
Va. App. 310, 318, 381 S.E.2d 231, 236 (1989).   The opinions of

Drs. Bryngleson and Squillante, coupled with claimant's

testimony, constitute credible evidence to support the

commission's decision.   "The fact that there is contrary

evidence in the record is of no consequence if there is credible

evidence to support the commission's finding."   Wagner Enters.,

Inc. v. Brooks, 12 Va. App. 890, 894, 407 S.E.2d 32, 35 (1991).

     For these reasons, we affirm the commission's decision.

                                                            Affirmed.




                               - 3 -